DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2021 has been entered.
 
Summary
The Amendment filed on January 18, 2021 has been acknowledged. 
Claims 1, 3, 5, 8, 10, 12, 18, 20 and 22 have been amended. 
Currently, claims 1, 3, 5 – 8, 10, 12-14, 16, 18, 20 and 22 are pending and considered as set forth.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5 – 6, 8, 10, 12 – 13, 16, 18, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schieffelin (US 8738212).

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schieffelin in view of Anderson et al. (Hereinafter Anderson) (US 9174508).

As per claims 1, Schieffelin discloses a method for controlling a vehicle, comprising: 
detecting an adjustable vehicle parameter of the vehicle (See at least column 1 line 59 – 67); 

acquiring, via the communication connection with the display, a setting operation on the setting interface at the display (Column 9 line 34 – Column 10 line 3; Column 11 line 35 – 40; via using user access point system to set up power output and speed output limits using a mobile display); 
in response to the setting operation, updating a vehicle parameter stored at the vehicle Column 9 line 34 – Column 10 line 3; Column 11 line 35 – 40; via using user access point system to set up power output and speed output limits using a mobile display); and 
responding to, based on the vehicle parameter that has been updated, an instruction to control the vehicle (See at least column 10 line 32 – 58; via control max speed and power based on entered data);
wherein the requesting, based on the adjustable vehicle parameter of the vehicle and via a communication connection with a display, the display to present a setting interface (Column 9 line 34 – Column 10 line 3; Column 11 line 35 – 40); comprises: 
transmitting, to the display via the communication connection, the adjustable vehicle parameter and a parameter value of the adjustable vehicle parameter (See at least column 17 line 3 – 13); and 
controlling the display to present, in the setting interface, the adjustable vehicle parameter and the parameter value of the adjustable vehicle parameter, both as received by the display (See at least column 17 line 3 – 19),

updating a parameter value of a target vehicle parameter stored at the vehicle corresponding to a parameter value set by the setting operation for the target vehicle parameter (See at least column 17 line 3 – 19);
Schieffelin does not explicitly teaches elements of:
wherein the updating a parameter value of a target vehicle parameter stored at the vehicle corresponding to a parameter value set by the setting operation for the target vehicle parameter  comprises: 
in response to detecting vehicle parameters of the vehicle comprising a locked vehicle parameter, and an unlocked vehicle parameter, wherein the locked vehicle parameter corresponds to a first vehicle parameter whose value is not able to be changed at a time of the setting operation based upon a state of the vehicle at the time of the setting operation, wherein the unlocked vehicle parameter corresponds to a second vehicle parameter whose value is able to be changed at the time of the setting operation based upon the state of the vehicle at the time of the setting operation,
updating the parameter value of the target vehicle parameter stored at the vehicle corresponding to the parameter value set by the setting operation for the target vehicle parameter in an unlocked state ; and 
in response to the locked vehicle parameter being switched to the unlocked state, updating the parameter value of the target vehicle parameter stored at the vehicle corresponding to the parameter value set by the setting operation for the target vehicle parameter which used to be locked.  

wherein the updating a parameter value of a target vehicle parameter stored at the vehicle corresponding to a parameter value set by the setting operation for the target vehicle parameter (See at least column 2 line 24 – 36)  comprises: 
in response to detecting vehicle parameters of the vehicle comprising a locked vehicle parameter, and an unlocked vehicle parameter, wherein the locked vehicle parameter corresponds to a first vehicle parameter whose value is not able to be changed at a time of the setting operation based upon a state of the vehicle at the time of the setting operation, wherein the unlocked vehicle parameter corresponds to a second vehicle parameter whose value is able to be changed at the time of the setting operation based upon the state of the vehicle at the time of the setting operation  (See at least figure 16. V; via drive effect can be controlled as unlocked or locked states at the time of setting operation),
updating the parameter value of the target vehicle parameter stored at the vehicle corresponding to the parameter value set by the setting operation for the target vehicle parameter in an unlocked state (See at least column 2 line 24 – 36 and figure 16. V); and 
in response to the locked vehicle parameter being switched to the unlocked state, updating the parameter value of the target vehicle parameter stored at the vehicle corresponding to the parameter value set by the setting operation for the target vehicle parameter which used to be locked (See at least figure 16.V where parameter can be locked or unlocked and once unlocked the value of parameter can be changed at the set up operation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include element of in response to detecting vehicle parameters of the vehicle comprising a locked vehicle parameter, and an unlocked vehicle parameter, wherein the 

As per claim 3, Schieffelin and Jenkins further disclose elements of: 
wherein the controlling the display to present, in the setting interface, the adjustable vehicle parameter and the parameter value of the adjustable vehicle parameter (Schieffelin, see at least column 9 line 34 – column 10 line 3; and column 11 line 35 – 40), both as received by the display comprises: 
in response to detecting vehicle parameters of the vehicle comprising a locked vehicle parameter and the unlocked parameter, controlling the display to present, in the setting interface, the locked vehicle parameter and the unlocked vehicle parameter, as well as a parameter value of 
wherein the parameter value of the locked vehicle parameter is nonadjustable (Jenkins, see at least column 2 line 24 – 36 and figure 16. V).  

As per claim 5, Schieffelin and Jenkins further discloses element of: 
wherein the requesting, based on the adjustable vehicle parameter of the vehicle and via a communication connection with a display, the display to present a setting interface (Schieffelin, See at least column 17 line 3 – 19) comprises: 
determining adjustable vehicle modes of the vehicle based on the adjustable vehicle parameter of the vehicle, each of the adjustable vehicle modes corresponding to at least one of the adjustable vehicle parameter and a parameter value of the at least one of the adjustable vehicle parameter (Schieffelin, See at least Figure 3J, abstract and column 17 line 3 – 19); 
transmitting, to the display via the communication connection, the adjustable vehicle modes (Schieffelin, See at least Figure 3J, and column 17 line 3 – 19); and 
controlling the display to present, in the setting interface, the adjustable vehicle Page 4 modes as received by the display (Schieffelin, See at least Figure 3J, abstract and column 17 line 3 – 19), 
wherein the in response to the setting operation, updating a vehicle parameter stored at the vehicle comprises: 
detecting a target vehicle mode selected by the setting operation from the adjustable vehicle modes (Schieffelin, See at least Figure 3J and column 17 line 3 – 19); and 


As per claim 6, Schieffelin further discloses element of: 
wherein the determining adjustable vehicle modes of the vehicle based on the adjustable vehicle parameter of the vehicle (See at least Figure 3J) comprises: 
determining, based on a type of the adjustable vehicle parameter and a range of parameter values allowed for the adjustable vehicle parameter, a vehicle mode corresponding to a parameter value of a vehicle parameter of a type in a value space comprises (See at least Figure 3J, column 11 line 59 – column 12 line 13, column 15 line 25 – 38, and column 17 line 3 - 13).  

As per claim 16, Schieffelin further discloses element of: 
a vehicle provided with the device of claim 8, which is also taught by Schieffelin (See at least Figure 3A).

Claims 8 – 13 and 18 – 22 recites same or substantially similar limitations as claims 1 – 6. Therefore, claims 8 – 13 and 18 – 22 rejected under same rationale as claims 1 – 6.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schieffelin and Jenkins in view of Anderson et al. (Hereinafter Anderson) (US 9174508).

As per claim 7, Schieffelin and Jenkins disclose all the elements of claimed invention but does not explicitly discloses elements of:
an electric energy recycling proportion of the vehicle, and 
in response to a state of the vehicle after responding to the instruction to control the vehicle meeting a preset condition, recycling energy according to the electric energy recycling proportion.
	Anderson teaches elements of:
an electric energy recycling proportion of the vehicle (See at least column 55 line 63 – Column 56 line 51), and 
in response to a state of the vehicle after responding to the instruction to control the vehicle meeting a preset condition, recycling energy according to the electric energy recycling proportion  (See at least column 55 line 63 – Column 56 line 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an electric energy recycling proportion of the vehicle, and in response to a state of the vehicle after responding to the instruction to control the vehicle meeting a preset condition, recycling energy according to the electric energy recycling proportion as taught by Anderson in the system of Schieffelin and Jenkins, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 14 recites same or substantially similar limitations as claim 7. Therefore claim 14 is rejected under same rationale as claim 7.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5 – 8, 10, 12-14, 16, 18, 20 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662